Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2, 7-8, 16, 55, 81-82, 84, 92, 95, 97, 115-116 and 118-119 are pending. Claim 1 has been amended. Applicants elected species (i.e. a 9-40 amino acids long ALK polypeptide comprising at least 6 contiguous amino acids from SEQ ID NO: 3, and not comprising any one of SEQ ID Nos: 67-70 and 140-145) was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to another species (i.e. SEQ ID NO: 93), and a reference was discovered that rendered it obvious. As a result, claims 1-2, 7-8, 16, 115-116 and 118-119 have been examined and claims 55, 81-82, 84, 92, 95 and 97 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 116 and 118-119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The originally filed disclosure teaches methods of treating a disease associated with ALK in a subject comprising administering an immunogenic composition comprising an amphiphilic conjugate comprising an albumin-binding domain; an ALK polypeptide; and an optional linker.
     When referring to the ALK polypeptide, the specification does not provide any structural attributes associated with said ALK polypeptide. 
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe what part of the sequence correlates with the required activity. The specification does not describe which portion of the polypeptide is necessary to retain the desired activity (i.e. to treat a disease associated with ALK). 
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
Based on the teachings of the specification, the ALK polypeptide can be any polypeptide of 9-40 amino acids comprising at least 6 contiguous amino acids of SEQ ID NO: 3.
However, the specification fails to provide a representative number of examples for the claimed ALK polypeptide. 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
	Therefore, since the specification fails to identify any relevant structural characteristics that can be attributed to the claimed function and activity, the claimed invention lacks written description.



Claim Rejections - 35 USC § 103
The rejection of claims 1, 7, 16 and 115 under 35 U.S.C. 103 as being unpatentable over Irvine et al. in view of Chiarle et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Irvine et al. (US 2013/0295129) in view of Chiarle et al. (US 2009/0118216).
With respect to claims 1 and 7, Irvine et al. teach an amphiphilic peptide conjugate comprising a peptide antigen which is conjugated directly, or via a linker, to a lipid, wherein the lipid binds to albumin under physiological conditions (claim 18), wherein the lipid is diacyl lipid (claim 23), and wherein the acyl chain of the lipid comprises 12-30 hydrocarbon units (claim 24).
Irvine et al. also teach that the conjugate is for the treatment of a tumor (paras [0131], [0178], [0194], [0196], passim).
Irvine et al. do not teach the peptide antigen is an ALK polypeptide.
Chiarle et al. teach a medicament for the treatment and/or prevention of a tumor comprising an ALK protein (para [0007]), wherein the ALK protein comprises SEQ ID NO: 5 (para [0053]).
It is noted that amino acids 1-31 of SEQ ID NO: 5 are 100% identical to instantly claimed SEQ ID NO: 93, and does not comprise a sequence of any one of instant SEQ ID NOs: 67-70 and 140-145.
Chiarle et al. also teach that ALK represents an ideal tumor antigen for vaccination-based therapies (para [0025]).
It would have been obvious to one of ordinary skill in the art to use the ALK protein of Chiarle et al. as the peptide antigen of Irvine et al. because Chiarle et al. teach that the ALK protein is used to treat or prevent tumors and is an ideal tumor antigen for vaccination-based therapies, and Irvine et al. teach that the conjugate is for the treatment of a tumor.  
The skilled artisan would have reasonably expected the resulting amphiphilic conjugate to be useful in the treatment of tumors.
	
Allowable Subject Matter
Claims 1, 7-8, 16, 115 are allowed.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658